                                         Case 4:17-cv-04405-HSG Document 422 Filed 05/26/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLEXXIKON INC.,                                   Case No. 17-cv-04405-HSG
                                   8                    Plaintiff,                         ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART MOTION TO
                                   9             v.                                        EXCLUDE THE EXPERT TESTIMONY
                                                                                           OF SUSANA ORTIZ-URDA
                                  10     NOVARTIS PHARMACEUTICALS
                                         CORPORATION,                                      Re: Dkt. No. 204
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant Novartis Pharmaceuticals Corporation’s motion to

                                  14   exclude the testimony of Plaintiff Plexxikon Inc.’s expert Susana Ortiz-Urda. Dkt. No. 204. The

                                  15   Court heard argument on this motion on November 1, 2019. See Dkt. No. 341. As detailed

                                  16   below, the Court GRANTS IN PART and DENIES IN PART the motion.

                                  17     I.   BACKGROUND
                                  18          Defendant challenges the testimony of Plaintiff’s clinical expert, Dr. Susana Ortiz-Urda, as

                                  19   speculative and not based on any reliable methodology. Dkt. No. 204. In her expert report, Dr.

                                  20   Ortiz-Urda offers opinions about the treatment of melanoma, its evolution, and how physicians

                                  21   would respond in the hypothetical scenario in which Defendant’s drug Tafinlar was not available

                                  22   as a combination therapy with Mekinist. See Dkt. No. 227-2 (“Ortiz-Urda Report”).

                                  23          Dr. Ortiz-Urda explains that both immunotherapies and targeted therapies are widely

                                  24   prescribed for the treatment of metastatic melanoma. See id. at ¶ 57. However, she explains that

                                  25   there are some circumstances in which targeted therapies are more appropriate for certain

                                  26   BRAFV600E metastatic melanoma patients. See id. at ¶¶ 57–62. There are only a few such

                                  27   targeted therapies currently available. See id. at ¶ 62. The combination of Tafinlar and Mekinist

                                  28   became the first combination therapy to be approved for the treatment of metastatic melanoma in
                                         Case 4:17-cv-04405-HSG Document 422 Filed 05/26/20 Page 2 of 8




                                   1   January 2014. See id. at ¶ 43. In November 2015, Plaintiff’s Zelboraf drug was approved by the

                                   2   Food and Drug Administration (“FDA”) in combination with Cotellic. See id. at ¶ 48. The FDA

                                   3   then approved a third combination therapy, Braftvoi and Mektovi, in June 2018. Id. at ¶ 50. Dr.

                                   4   Ortiz-Urda states that these combination therapies, as opposed to monotherapies, have become the

                                   5   standard of care for patients with metastatic melanoma. Id. at ¶ 51. She clarifies that in her

                                   6   experience, physicians often prescribe the Tafinlar-Mekinist combination therapy because they are

                                   7   more familiar with it as the first to market, but not because it “is superior from a therapeutic

                                   8   perspective” to the other combination therapies. Id. at ¶ 63. In a single paragraph, Dr. Ortiz-Urda

                                   9   also notes that the Tafinlar–Mekinist combination therapy is approved for the treatment of certain

                                  10   other cancers for which the Zelboraf–Cotellic combination is not approved. See id. at ¶ 72.

                                  11          Dr. Ortiz-Urda then offers two primary opinions regarding a hypothetical world in which

                                  12   the Taflinar-Mekinist combination was not an option for treating physicians: (1) BRAFV600E
Northern District of California
 United States District Court




                                  13   metastatic melanoma patients who were prescribed the combination therapy of Tafinlar and

                                  14   Mekinist would be prescribed another targeted therapy, including Plaintiff’s Zelboraf drug in

                                  15   combination with Cotellic; and (2) also that “some percentage of prescribing physicians would

                                  16   prescribe the Zelboraf–Cotellic combination off label to patients for indications for which

                                  17   Tafinlar–Mekinist is approved but the Zelboraf–Cotellic combination is not.” Id. at ¶ 6(a)–(b); see

                                  18   also id. at ¶¶ 66–68, 72. In particular, in addition to metastatic melanoma, Dr. Ortiz-Urda notes

                                  19   that the Tafinlar–Mekinist combination is approved by the FDA for the treatment of non-small cell

                                  20   lung cancer and metastatic anaplastic thyroid cancer. Id. at ¶ 72. Although the Zelboraf–Cotellic

                                  21   combination is not approved for the treatment of these cancers, Dr. Ortiz-Urda opines that

                                  22   “physicians would reasonably conclude” that it would be effective against them and prescribe

                                  23   them anyway as they have a similar “mechanism of action” to the Tafinlar–Mekinist combination.

                                  24   See id. Dr. Ortiz-Urda repeated similar opinions in her reply report. See Dkt. No. 227-4, Ex. 3

                                  25   (“Ortiz-Urda Reply Report”).

                                  26    II.   LEGAL STANDARD
                                  27          Federal Rule of Evidence 702 allows a qualified expert to testify “in the form of an opinion

                                  28   or otherwise” where:
                                                                                          2
                                           Case 4:17-cv-04405-HSG Document 422 Filed 05/26/20 Page 3 of 8




                                   1
                                                      (a) the expert’s scientific, technical, or other specialized knowledge
                                   2                  will help the trier of fact to understand the evidence or to determine a
                                                      fact in issue; (b) the testimony is based on sufficient facts or data;
                                   3                  (c) the testimony is the product of reliable principles and methods;
                                                      and (d) the expert has reliably applied the principles and methods to
                                   4                  the facts of the case.
                                   5   Fed. R. Evid. 702. Expert testimony is admissible under Rule 702 if it is both relevant and

                                   6   reliable. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). “[R]elevance

                                   7   means that the evidence will assist the trier of fact to understand or determine a fact in issue.”

                                   8   Cooper v. Brown, 510 F.3d 870, 942 (9th Cir. 2007); see also Primiano v. Cook, 598 F.3d 558,

                                   9   564 (9th Cir. 2010) (“The requirement that the opinion testimony assist the trier of fact goes

                                  10   primarily to relevance.”) (quotation omitted).1 Under the reliability requirement, the expert

                                  11   testimony must “ha[ve] a reliable basis in the knowledge and experience of the relevant

                                  12   discipline.” Primiano, 598 F.3d at 565. To ensure reliability, the Court “assess[es] the [expert’s]
Northern District of California
 United States District Court




                                  13   reasoning or methodology, using as appropriate such criteria as testability, publication in peer

                                  14   reviewed literature, and general acceptance.” Id. at 564.

                                  15   III.   DISCUSSION

                                  16          Defendant contends that as a dermatologist and melanoma specialist at the University of

                                  17   California at San Francisco (“UCSF”) Melanoma Center, Dr. Ortiz-Urda is unaware of the

                                  18   behavior of prescribing physicians outside of her own practice group at UCSF. See Dkt. No. 204

                                  19   at 7–9. Defendant thus seeks to preclude her testimony about how physicians outside UCSF

                                  20   would respond in the hypothetical world in which Tafinlar and Mekinist were not available. Id.

                                  21   The Court addresses Defendant’s argument as it pertains to each of Dr. Ortiz-Urda’s opinions

                                  22   about prescription practices for: (1) metastatic melanoma; and (2) other cancers.

                                  23          A.    Prescription Practices for Metastatic Melanoma
                                  24          First, Dr. Ortiz-Urda opines that if Tafinlar and Mekinist were not available, metastatic

                                  25   melanoma patients who were prescribed this combination therapy would be prescribed another

                                  26
                                  27   1
                                        Whether to admit expert testimony is evaluated “under the law of the regional circuit,” so in this
                                  28   case, under the law of the Ninth Circuit. See Micro Chem., Inc. v. Lextron, Inc., 317 F.3d 1387,
                                       1391 (Fed. Cir. 2003).
                                                                                        3
                                         Case 4:17-cv-04405-HSG Document 422 Filed 05/26/20 Page 4 of 8




                                   1   targeted therapy. See Ortiz-Urda Report at ¶¶ 57–62.

                                   2          Defendant does not argue that Dr. Ortiz-Urda is unqualified to offer opinions about the

                                   3   treatment of melanoma. Rather, Defendant contends that her opinions about what physicians

                                   4   would do without Tafinlar and Mekinist are wholly speculative because during her deposition, Dr

                                   5   Ortiz-Urda acknowledged that she is “less familiar” with the prescribing practices of physicians

                                   6   outside of UCSF. See id. at 7 (citing Dkt. No. 204-4, Ex. 3 (“Ortiz-Urda Depo.”) at 51:3–52:5;

                                   7   150:17–151:12). She also explained that prescribing practices may differ based on physicians’

                                   8   perception of side effects and their own clinical experiences. See id. (citing Ortiz-Urda Depo. at

                                   9   31:19–25; 42:24–43:12; 90:13–19). Defendant also points out that Dr. Ortiz-Urda did not engage

                                  10   in any systematic analysis outside her own firsthand experience to obtain information about other

                                  11   physicians’ practices. See id. at 5, 7–8.

                                  12          The Court is not persuaded that these statements from Dr. Ortiz-Urda’s deposition taken
Northern District of California
 United States District Court




                                  13   together render her opinions speculative and unreliable. Neither Daubert nor Rule 702 requires

                                  14   experts to conduct 50-state surveys before they may offer opinions about the standard of care.

                                  15   Rather, the Supreme Court has cautioned that the Daubert inquiry is intended to be flexible, and

                                  16   when evaluating specialized or technical expert opinion testimony, “the relevant reliability

                                  17   concerns may focus upon personal knowledge or experience.” See Kumho Tire Co. v.

                                  18   Carmichael, 526 U.S. 137, 150 (1999). The Ninth Circuit has recognized that this is particularly

                                  19   true in the medical context:

                                  20
                                                      Despite the importance of evidence-based medicine, much of medical
                                  21                  decision-making relies on judgment—a process that is difficult to
                                                      quantify or even to assess qualitatively. Especially when a relevant
                                  22                  experience base is unavailable, physicians must use their knowledge
                                                      and experience as a basis for weighing known factors along with the
                                  23                  inevitable uncertainties to mak[e] a sound judgment.
                                  24   Primiano, 598 F.3d at 565 (quotations omitted).

                                  25          Here, Dr. Ortiz-Urda’s opinions about what metastatic melanoma patients would be

                                  26   prescribed without Tafinlar and Mekinist is based on her “more than ten years of clinical

                                  27   experience treating patients for melanoma,” including with the use of targeted therapies such as

                                  28
                                                                                         4
                                           Case 4:17-cv-04405-HSG Document 422 Filed 05/26/20 Page 5 of 8




                                   1   Zelboraf, Cotellic, Tafinlar, and Mekinist, and other immunooncology drugs.2 See Ortiz-Urda

                                   2   Report at ¶ 1. She also helped create a multidisciplinary melanoma program at UCSF, in which

                                   3   she incorporated her research and clinical experience. See id. at ¶ 3. Dr. Ortiz-Urda’s expert

                                   4   report acknowledges that no head-to-head studies have been done comparing Zelboraf to Tafinlar

                                   5   as monotherapies, or comparing the Tafinlar–Mekinist combination with the Zelboraf–Cotellic

                                   6   combination. See id. at ¶ 63. Nevertheless, she cites documents and studies about the relative

                                   7   efficacy and side effects of the available treatments. See id. at ¶¶ 43, 47–51, 63–68. She explains

                                   8   that in her experience physicians prescribe Tafinlar–Mekinist with more frequency than the other

                                   9   combination therapies because it was the first to market, rather than because of a distinction in its

                                  10   therapeutic benefits. See id. at ¶ 63. Dr. Ortiz-Urda also explains why, from a clinical

                                  11   perspective, some patients require targeted therapies as opposed to immunotherapies. Id. at ¶¶ 57–

                                  12   62. And during her deposition, Dr. Ortiz-Urda explained that her understanding of how patients
Northern District of California
 United States District Court




                                  13   would be treated if the Tafinlar–Mekinist combination were unavailable was premised not only on

                                  14   her years of experience and published data, but also on conversations she has had with other

                                  15   physicians outside UCSF. See Ortiz-Urda Depo. at 51:17–52:5.

                                  16          As the Ninth Circuit has acknowledged, “[l]ack of certainty is not, for a qualified expert,

                                  17   the same thing as guesswork.” Primiano, 598 F.3d at 565. Rather, expert opinion testimony “is

                                  18   reliable if the knowledge underlying it has a reliable basis in the knowledge and experience of the

                                  19   relevant discipline.” Id. For purposes of this Daubert motion, the Court finds that Dr. Ortiz-Urda

                                  20   is qualified and has sufficient expertise in the treatment of metastatic melanoma for her testimony

                                  21   about the treatment of metastatic melanoma to be useful to the jury. She has provided sufficient

                                  22   support for her opinions about what she believes to be the standard of care as well as what

                                  23   treatment options and other considerations a prescriber such as herself would have in the

                                  24

                                  25   2
                                         To the extent Defendant suggests that the Court cannot consider the content of Dr. Ortiz-Urda’s
                                  26   expert report in evaluating Defendant’s Daubert motion, see Dkt. No. 243 at 1, that argument is
                                       frivolous. The only case Defendant cites, Hunt v. City of Portland, 599 F. App’x 620, 621 (9th
                                  27   Cir. 2013), is inapposite. There, the Ninth Circuit concluded that it was error for the district court
                                       to admit an expert report at trial because it constituted hearsay to which no hearsay exception
                                  28   applies. Defendant does not cite, and the Court is not aware, of any case that limits the Court’s
                                       Daubert analysis to deposition excerpts.
                                                                                           5
                                         Case 4:17-cv-04405-HSG Document 422 Filed 05/26/20 Page 6 of 8




                                   1   counterfactual world where the Tafinlar–Mekinist combination was unavailable.

                                   2          To the extent Defendant disagrees with Dr. Ortiz-Urda’s opinions, Defendant may present

                                   3   its own evidence at trial. See Daubert, 509 U.S. at 596 (“Vigorous cross-examination,

                                   4   presentation of contrary evidence, and careful instruction on the burden of proof are the traditional

                                   5   and appropriate means of attacking shaky but admissible evidence.”). As Defendant’s own

                                   6   authority notes, “Daubert makes the district court a gatekeeper, not a fact finder.” See United

                                   7   States v. Sandoval-Mendoza, 472 F.3d 645, 654 (9th Cir. 2006). The jury will ultimately have to

                                   8   decide how persuasive Dr. Ortiz-Urda’s counterfactual testimony is. At this stage, the Court finds

                                   9   that Dr. Ortiz-Urda may testify about the standard of care for metastatic melanoma and, based on

                                  10   this, how she thinks that standard of care would change and adapt were the Tafinlar–Mekinist

                                  11   combination no longer available on the market for treating metastatic melanoma.

                                  12          B.    Off Label Prescription Practices for Other Cancers
Northern District of California
 United States District Court




                                  13          Second, Dr. Ortiz-Urda opines that if Tafinlar and Mekinist were not available, “physicians

                                  14   would reasonably conclude that the Zelboraf–Cotellic combination would be effective against”

                                  15   cancers for which the Tafinlar–Mekinist combination is approved, but for which the Zelboraf–

                                  16   Cotellic combination is not approved. See Ortiz-Urda Report at ¶¶ 69–72. Defendant again

                                  17   contends that Dr. Ortiz-Urda’s opinions are speculative and not based on a reliable methodology

                                  18   as she lacks knowledge of how prescribing physicians would behave in this counterfactual world.

                                  19   See Dkt. No. 204. In reply, Defendant clarifies that this speculation is particularly acute for Dr.

                                  20   Ortiz-Urda’s opinions about off-label use of Zelboraf and Cotellic because Dr. Ortiz-Urda is not

                                  21   an oncologist and does not treat patients for non-small cell lung cancer or anaplastic thyroid

                                  22   cancer. See Dkt. No. 243 at 3, 7.

                                  23          Plaintiff offers little explanation why Dr. Ortiz-Urda should be permitted to testify about

                                  24   physicians’ likely behavior when treating cancers other than metastatic melanoma. See Dkt. No.

                                  25   227; see also Dkt. No. 341 at 89:15–94:6. Plaintiff instead responds that Dr. Ortiz-Urda’s opinion

                                  26   remains reliable because it is premised on the fact that Tafinlar–Mekinist and Zelboraf-Cotellic

                                  27   have “the same mechanism of action.” See Ortiz-Urda Report at ¶ 72. During her deposition, Dr.

                                  28   Ortiz-Urda further explained that off-label use is more prevalent in the treatment of terminal
                                                                                         6
                                         Case 4:17-cv-04405-HSG Document 422 Filed 05/26/20 Page 7 of 8




                                   1   diseases where “the patient doesn’t have a lot of choices[] and they are running out of time.” See

                                   2   Ortiz-Urda Depo. at 149:16–150:5. Plaintiff also notes that Defendant’s own expert does not

                                   3   challenge Dr. Ortiz-Urda’s opinion that off-label use of drugs exists, only its likely frequency in

                                   4   the case of Zelboraf and Cotellic. See Dkt. No. 227 at 3.

                                   5          However, Dr. Ortiz-Urda does not proffer any data on the prevalence or efficacy of the off-

                                   6   label use of Zelboraf or Cotellic, as monotherapies or in combination. To the contrary, she

                                   7   acknowledges that “the prevalence of off-label use focusing on targeted therapies has not been

                                   8   investigated in detail.” See Ortiz-Urda Report at ¶ 71. Moreover, she acknowledged in her

                                   9   deposition that “[i]t’s not true as a general matter that all drugs with the same mechanism of action

                                  10   are clinically equivalent to each other” and “sometimes drugs that have the same mechanism of

                                  11   action may be effective for different indications.” See Ortiz-Urda Depo. at 149:3-15. In short, Dr.

                                  12   Ortiz-Urda has not provided any facts or data that would raise her opinion about the likelihood of
Northern District of California
 United States District Court




                                  13   off-label use of Zelboraf and Cotellic beyond a speculative level. And unlike her opinions about

                                  14   the treatment of metastatic melanoma discussed in Section III.A above, her experience cannot fill

                                  15   the gaps here, as she appears to lack any experience in the treatment (off label or otherwise) of

                                  16   non-small cell lung cancer or anaplastic thyroid cancer. As Dr. Ortiz-Urda explains, “[t]he goal of

                                  17   off-label prescribing is to offer a patient an alternative treatment in the absence of a suitable

                                  18   licensed therapy or a lack of clinical trial access.” See Ortiz-Urda Report at ¶ 71. However, she

                                  19   offers no information about the availability of suitable alternative therapies for other cancers such

                                  20   as non-small cell lung cancer or anaplastic thyroid cancer were Tafinlar and Mekinist unavailable.

                                  21          Thus, Dr. Ortiz-Urda may not testify about whether and to what extent prescribing

                                  22   physicians would prescribe the Zelboraf–Cotellic combination off label to patients for indications

                                  23   for which Tafinlar–Mekinist is approved but the Zelboraf–Cotellic combination is not.

                                  24   IV.    CONCLUSION

                                  25          Accordingly, the Court GRANTS IN PART and DENIES IN PART the motion. Dr.

                                  26   Ortiz-Urda may testify from her own experience about the standard of care for the treatment of

                                  27   metastatic melanoma patients and how she would anticipate patients’ treatment changing were

                                  28   Tafinlar and Mekinist not available for metastatic melanoma treatment. However, Dr. Ortiz-Urda
                                                                                          7
                                         Case 4:17-cv-04405-HSG Document 422 Filed 05/26/20 Page 8 of 8




                                   1   is precluded from offering testimony about whether and to what extent she would anticipate

                                   2   physicians would prescribe the Zelboraf–Cotellic combination for the treatment of any other

                                   3   indications outside metastatic melanoma, including off-label use for the treatment of non-small

                                   4   cell lung cancer and metastatic anaplastic thyroid cancer.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 5/26/2020

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
